Title: To Thomas Jefferson from Thomas Leiper, 9 May 1823
From: Leiper, Thomas
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philada
                             May 9th 1823
                        
                    I have sent you by Mail this day Matthew Carey Apeal to Common Cause and Common Justice—Matthew Carey address to the Philadelphia society for Promotion of National Industry & M Carys New Olive Branch & Matthew Careys treatises on Mr Cambriling’s work entitled an Examination of the New Tariff & Matthew Carey Desultory Facts and Observations & James Gray Sketch of the Present condition and Prospects of the Christian Church & A View  on the Political Economy from the discription of the United States by John Melish & Essay on Import Duties and Prohibittions by Count Chapitas Several pieces signed Hamilton wrote by Matthew Carey & The Agricultural Almanack you will please to observe the merited the Hon  Josiah Quincy manages his farm and I hope you will practice it as an example to your neighbours—Mr Stemson’s produce from his Farm & Matthew Careys Letters to the  Directors of the Banks of Philadelphia & Funeral Eulogy Pronounced at St Helena May 9th 1821 over the  Fame of Napoleon by Marshal Bartrand & A New System of Cultivation by Major General Alexander Beatton An Address to the Farmers of the United States—Doctor Watson informs me you had Planted last year 400,000 Tobacco Plants 100,000 on your  Estate in Albemarle and 300,000 on your Estate Bedford this I suppose will produce you sum 70. 80,000lbs of Tobacco I should like to see a sample of your Albemarle Crop indeed I should like to see both perhaps you have introduced some New Land or have you found by introducing Slave you have brought yourselves to an original State so as to give the Tobacco so as to give  the same substance and flavor as formerly I hope you have found this to be case for the mean time believe me to be with much Esteem and respect
                        Thomas Leiper